Citation Nr: 1745739	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to July 1968, during which he served in-country in the Republic of Vietnam and was awarded the Combat Infantryman Badge and a Purple Heart Medal among his awards and decorations.   

This matter initially came before the Board of Veterans' Appeals (Board) following rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2011 at the VA RO in Detroit, Michigan.  A transcript of the proceeding has been associated with the claims file. 

This case was previously before the Board in March 2016 on another matter, whereupon it remanded the case back to the RO, via the Appeals Management Center (AMC), for further development.  After issuing an April 2016 supplemental statement of the case continuing the denial of a disability rating in excess of 10 percent, the AMC returned the case to the Board for its adjudication.  

In October 2016, the Board assumed jurisdiction over the implicit TDIU claim and remanded again for an adequate and more explicit VA examination in regard to the impact of the residuals of shell fragment wounds to the abdomen and right groin area on the Veteran's employment and employability at present.  

In September 2017, the United States Court of Appeals for Veterans Claims (Court) remanded the above decision concerning an issue requiring further development and not presently before the Board in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

FINDING OF FACT

The Veteran meets the schedular criteria for TDIU, as well as the competent and credible evidence of record being at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand.

Lay Evidence 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that the combat wound to his abdomen/right-groin area has caused increasing pain, as well as weakness of the associated muscles, ligaments and tendons.  He adds that, besides becoming weaker, the above effects of his wound aggravate his lower spine and right hip and his attacks of groin pain make it harder for him to stand, walk, lift, and carry.  The Veteran asserts that because of these effects, he had to retire early from his employment in 2002, he had to resign from a subsequent part-time job in 2008 for the same reason and he has since remained unemployed.  

TDIU

A finding of TDIU is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in and of itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in considering his service-connected disabilities, can perform the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

TDIU may be assigned where the schedular rating is less than total, the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and, if there is one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16 (a)(2).  A 70 percent evaluation is only required if no single disability is rated as 60 percent disabling.  See generally VA Fast Letter 13-13 (June 17, 2013).

The Veteran is service-connected for PTSD, evaluated as 70 percent disabling; right shoulder acromioclavicular joint arthritis with radicular pain to the chest wall at 30 percent; wound, fragment, abdomen, right groin area at 10 percent; osteoarthritis of right hip, associated with his abdomen/groin wound at 10 percent; tinnitus at 10 percent; ischemic heart disease at 10 percent; and four other service-connected disabilities, each rated at 0 percent.  The foregoing disability ratings give the Veteran a current combined disability rating of 90 percent.  

The record contains May 2008 private treatment examination notes of Dr. M. L., noting the Veteran's chronic low back and right posterior hip pain, which is aggravated with lifting objects, reaching, twisting, and pain radiating into his right groin.  He found that the Veteran's functional limitations are associated with the above, in particular, with lifting, reaching and pulling activities.  

A September 2008 examination with Dr. J. D. indicated that the Veteran had pain, weakness, stiffness, and swelling associated with his bilateral hips, lumbar spine and right upper extremity.

Examining the Veteran in November 2009, the Veteran's private treatment sports medicine physician, Dr. N. W., noted that the Veteran reported he has had right groin pain for years, it has increased significantly over the last one to two years and is at a 10/10 level in severity.

In a December 2013 medical statement, Dr. N. W. states that the Veteran has persistent weakness due to his combat injuries to his groin and backside (near the hip) and now has mild, but worsening, osteoarthrosis of the right hip.  The Veteran's VA treatment notes later in December 2013 contain his reports of his last employment being in 2003 and that he experiences pain, weakness, stiffness, and swelling associated with his bilateral hips, as well as his spine and right upper extremity.  

In April 2016, the Veteran underwent a VA examination, in which the VA examiner found that the Veteran's ability to work is impacted by his condition, base in his reported pain in standing and ambulation and, when a driver, in experiencing difficulty in getting in and out of the van and assisting seniors in to the van with a wheelchair lift.

At this point, the Board notes the Veteran's September 2008, September 2010, May 2012, March 2014, and June 2016 statements, as well as the statement accompanying his January 2010 VA 9 Appeals form, in which he states that he experiences the effects of a combat wound to his groin and that its associated muscles, ligaments and tendons have become weaker over time.  Specifically, he states that the wounding shell fragment tore through his abductor and flexor muscles, as well as the ligaments and tendons, which hold his hip and lower back in place.  The Veteran adds that, besides becoming weaker, the above effects of his wound aggravate his lower spine and right hip and his attacks of groin pain make it harder for him to walk.  The Veteran further states that he had to take early retirement (from the postal service) because of the pain in his groin and in his back.  Although he took a minimum-wage job as a driver at a Senior Center assisting senior citizens, he again had to quit that job due to constant pain from aggravating his groin and back when bending, lifting and walking.

In addition, the record contains a September 2010 VA examination, in which the VA examiner diagnosed the Veteran with degenerative joint disease of the right-hip joint and opined that the Veteran's groin and hip conditions are not likely to prevent him from doing his daily routine activities and sedentary jobs.  The same VA examiner in December 2013 recorded the same diagnosis and once again opined that his conditions are not likely to prevent him from doing his daily routine activities and sedentary jobs.  A July 2016 VA examiner diagnosed the Veteran with osteoarthritis of the right hip.  He found that this disability impacts the Veteran's ability to perform jobs requiring heavy lifting or ambulating long distances.  He added that the Veteran could perform "sit-down jobs," but would need to stretch every 30-45 minutes. 

The Board recognizes that the above findings and opinions state that the Veteran's hip and groin disorders would not preclude gainful employment.  However, the Board also notes that the Veteran appears to have no more than a high-school education.  Moreover, he reported at his June 2011 VA examination that, before service, he worked as a car washer and, later, in a Ford Motor Company assembly plant.  After service, as stated above, the Veteran worked as a postal worker in the United States Postal Service (USPS) and, after leaving the USPS because of the pain from his groin disability, as a shuttle-bus driver for senior citizens at a Senior Center, again leaving because of pain precluding his ability to do the work.

The Veteran's education level and his employment history suggest that he is unlikely to be qualified for work of a sedentary nature, often requiring administrative, computer, writing, and interpersonal skills, for which he does not appear to be educated or trained and which he has not exhibited in his previous work.  Consequently, it is unlikely the Veteran could find substantially gainful sedentary employment

More significantly, the Veteran's symptoms of PTSD, in combination with the above educational, training and work history limitations, would further preclude the Veteran from maintaining such employment, even if it were obtained.  The record indicates in his June 2011 VA examination, the VA examiner diagnosed the Veteran with PTSD and alcohol abuse.  The June 2011 VA examiner's findings included that the Veteran has serious symptoms, to include hallucinations, as well as serious impairment in social, occupational areas and areas of greater intimacy.  Specifically, he found that the Veteran exhibited effects of PTSD on his thinking, to include paranoid behavior and, as stated, hallucinations of a visual nature.  In the context of work, the June 2011 VA examiner found the Veteran to be isolated, irritable and have minimal social interactions.  He added that his mood indicated he was labile, irritable and depressed.

Additionally, the June 2011 VA examiner assigned the Veteran with a Global Assessment of Functioning (GAF) score under the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), published by the American Psychiatric Association.  A GAF score is a numeric scale used by mental health clinicians and physicians to rate subjectively the social, occupational and psychological functioning of an individual.  Although the DSM - V was superseded in May 2013 with the publication of the DSM - V, which no longer uses GAF scores, the June 2011 VA examiner assigned the Veteran a GAF score of 45.  Scores falling in the range of 41 - 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  Indeed, the Veteran had reported to a VA treatment provider in October 2009 that another of the reasons for early retirement from the postal service was the "hectic nature" of the job.

The foregoing indicates that, even if it is accepted that the Veteran's groin and hip disabilities do not preclude him from performing all functions in the work place because of the possibility of performing sedentary work tasks, the Veteran's education level, training and the nature of his past jobs, would prevent him from obtaining sedentary employment.  Furthermore, the severity of the symptoms of his service-connected PTSD would preclude the Veteran from maintaining such sedentary employment, even if it were initially obtained.

In light of the evidence discussed above, including the Veteran's reports of pain from his groin and hip disabilities as the reason why he left both his decades-long employment with the postal service and a subsequent job, and resolving all doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, in combination, render him unable to secure, perform and maintain a substantially gainful occupation.

Additionally, a veteran "need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.   

Other Considerations

Special monthly compensation (SMC) is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran, as a direct result of service-connected disabilities, is substantially confined to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).

As discussed at length above, the Veteran's TDIU is based on a consideration of the combined effects of his groin, hip and PTSD disabilities.  Moreover, most relevant in the determination of eligibility of SMC, the Board in its consideration has noted that none of the disabilities has been rated at 100 percent.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As stated earlier, the combined ratings of those disabilities, along with the ratings of his other ratings, does not exceed 90 percent.  Additionally, there is nothing in the record that indicates that the Veteran is permanently housebound due to his disabilities or is confined to an institution.  Consequently, the Veteran is not eligible for SMC.


ORDER

Entitlement to TDIU is granted subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


